     Case 2:19-cv-00513-KJM-CKD Document 48 Filed 09/29/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7                                        UNITED STATES DISTRICT COURT

 8                             FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    JOSEPH AUGUST MARSALA,                             No. 2:19-cv-0513 KJM CKD P
11                           Plaintiff,
12               v.                                      ORDER
13    RALPH DIAZ, et al.,
14                           Defendants.
15

16             Good cause appearing, IT IS HEREBY ORDERED that:

17             1. Within 14 days, Warden P. Eaton shall file a response to plaintiff’s September 21,

18   2020 document in which plaintiff indicates that when he is permitted to go to the law library at

19   the Sierra Conservation Center, he is only permitted to go in 15-minute intervals and only

20   allowed to have copies made. If plaintiff is permitted to conduct legal research while in the law

21   library, Warden Eaton shall describe for how long and, in general terms, the materials to which

22   plaintiff has access.

23             2. The Clerk of the Court shall serve a copy of this order upon Deputy Attorney General

24   Monica Anderson.

25   Dated: September 28, 2020
                                                       _____________________________________
26
                                                       CAROLYN K. DELANEY
27                                                     UNITED STATES MAGISTRATE JUDGE
     1
28   mars0513.ll(2)
